DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/25/2019 and 11/18/2019 have been considered by the examiner.

Specification
The disclosure is objected to because of the following informalities:
Paragraph numbers are missing from the specifications filed 04/25/2019.  
Appropriate correction is required.

Claim Objections
Claims 8 and 17 are objected to because of the following informalities:  
Claim 8, line 2 recites “at least two color marks)”, and it should read “at least two color marks” without the closing parenthesis. Appropriate correction is required. The same rational applies to claim 17.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 lines 3-4 recite “perpendicular to the centroid of the area”. Claim 1 line 19 (last paragraph) recite “the first predetermined amount”. There exists a lack of antecedent basis for “the centroid” and “the area” in the claim.  The examiner recommends changing lines 3-4 to “perpendicular to a centroid of an area”. Appropriate correction is required. The same rational applies to claims 10 and 20. 
Claim 5 line 11 recite “the center of gravity”. There exists a lack of antecedent basis for “the center of gravity” in the claim. The examiner recommends changing line 11 to “a center of gravity”. Appropriate correction is required. The same rational applies to claim 14. 
Claim 20 line 1 recites “determining a vectorial spatial coordinate” while claim 19 line 3 recites “determining a vectorial spatial coordinate”. It is unclear to the examiner if the vectorial spatial coordinate in claim 20 refer to the same vectorial spatial coordinate as recited in claim 19. The examiner recommends changing claim 20 to “determining the vectorial spatial coordinate”. Appropriate correction is required.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-18 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claims 1 and 10 the claims recite “determining a spatial position of a normal vector perpendicular to the centroid of the area of the two-dimensional code; detecting an angle of rotation of a rotational movement of the plane about an axis of rotation perpendicular to the plane; determining a length of the normal vector based on the angle of rotation; and determining a vectorial spatial coordinate from the spatial position of the normal vector and the length of the normal vector.” These concepts fall within the “mathematical concepts” grouping including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Therefore, these limitations are directed to an abstract idea via a mathematical concept.
The claims are then analyzed to determine whether it is directed to any judicial exception. With regard to claims 1 and 10, the limitation recites “determining a spatial position of a normal vector perpendicular to the centroid of the area of the two-dimensional code”. The step of determining a spatial position of a normal vector perpendicular to the centroid of an vectorial addition of the starting point or area center of gravity of the code and the scaled normal vector.” (See Page 5, 1st paragraph of the specifications). Therefore, determining a vectorial spatial coordinate requires mathematical formulas, equations, and calculations, which is deemed a mathematical concept.
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. Claims 1 and 10 recite “visually detecting a two-dimensional code on a plane of a carrier medium”. This limitation is 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The step of “visually detecting a two-dimensional code on a plane of a carrier medium” taught in the primary prior art reference Rode Oliver DE102015219439A1 in Para. 0006, “wherein the optical image processing system is set up to detect and evaluate a machine-readable code applied to a two-dimensional carrier plane”. Accordingly, the step of detecting a code, such as a QR code is a well-understood, routine, and conventional activity in the field. Furthermore, the step of “transmitting the vectorial spatial coordinate as a control variable to a control system of the machine” is further taught in said primary reference in Para. 0034, “This information can be transmitted to the navigation system or used to evaluate the additional information in the code.” Accordingly, the step of transmitting information to a control system of a machine is a well-understood, routine, and conventional activity in the field. For these reasons, there is no inventive concept and the claim is not patent eligible.


35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 19 and 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. With respect to claim 19 the claim recite “determining a vectorial spatial coordinate from the detected two-dimensional code” These concepts fall within the “mathematical concepts” while claim 20 recites “ wherein determining a vectorial spatial coordinate from the detected two-dimensional code includes: determining a spatial position of a normal vector perpendicular to the centroid of the area of the two-dimensional code; detecting an angle of rotation of a rotational movement of the plane about an axis of rotation perpendicular to the plane; determining a length of the normal vector based on the angle of rotation; and determining the vectorial spatial coordinate from the spatial position of the normal vector and the length of the normal vector.” These concepts fall within the “mathematical concepts” grouping including mathematical relationships, mathematical formulas or equations, and mathematical calculations. Therefore, these limitations are directed to an abstract idea via a mathematical concept.
The claims are then analyzed to determine whether it is directed to any judicial exception. With regard to claim 19, the limitation recites “determining a vectorial spatial coordinate from the detected two-dimensional code”. The step of determining a vectorial vectorial addition of the starting point or area center of gravity of the code and the scaled normal vector.” (See Page 5, 1st paragraph of the specifications). Therefore, determining a vectorial spatial coordinate requires mathematical formulas, equations, and calculations, which is deemed a mathematical concept. Furthermore, with regard to claim 20, the limitation recites “wherein determining a vectorial spatial coordinate from the detected two-dimensional code includes: determining a spatial position of a normal vector perpendicular to the centroid of the area of the two-dimensional code; detecting an angle of rotation of a rotational movement of the plane about an axis of rotation perpendicular to the plane; determining a length of the normal vector based on the angle of rotation; and determining the vectorial spatial coordinate from the spatial position of the normal vector and the length of the normal vector.” Detecting an angle of rotation of a rotational movement of the plane about an axis of rotation perpendicular to the plane, wherein the length of the normal vector is determined based on the angle of rotation in order to determine a vectorial spatial coordinate is deemed a mathematical concept since it requires mathematical formulas, equations, and calculations. 
This judicial exception is not integrated into a practical application. In particular, the claim recites an additional element – using a processor to perform the recited steps. The processor in the above steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer function) such that it amounts no more than mere instructions to apply the exception using a generic computer component. Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not Claim 19 recite “visually detecting a two-dimensional code on a plane of a carrier medium”. This limitation is insignificant pre-solution activity and does not impose any meaningful limits on practicing the abstract idea. Furthermore, the claim 19 further recite “transmitting the vectorial spatial coordinate as a control variable to a control system of the machine.” This limitation is insignificant post-solution activity and does not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the recited steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The step of “visually detecting a two-dimensional code on a plane of a carrier medium” taught in the primary prior art reference Rode Oliver DE102015219439A1 in Para. 0006, “wherein the optical image processing system is set up to detect and evaluate a machine-readable code applied to a two-dimensional carrier plane”. Accordingly, the step of detecting a code, such as a QR code is a well-understood, routine, and conventional activity in the field. Furthermore, the step of “transmitting the vectorial spatial coordinate as a control variable to a control system of the machine” is further taught in said primary reference in Para. 0034, “This information can be transmitted to the navigation system or used to evaluate the additional information in the code.” Accordingly, the step of transmitting information to a control system of a machine is a well-understood, routine, 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rode Oliver DE102015219439A1 (henceforth Oliver)
	
	Regarding claim 19,
	Oliver discloses:
A method of controlling a machine, comprising: visually detecting a two-dimensional code on a plane of a carrier medium; (See Para. 0006, “wherein the optical image processing system is set up to detect and evaluate a machine-readable code applied to a two-dimensional carrier plane”.)
 determining a vectorial spatial coordinate from the detected two-dimensional code; (See Para 0011, “From the cross product of two vectors spanning this plane, first the normal vector and finally the surface normal of this plane together with the centroid is determined in a last partial step. In this way, the method according to the invention enables the three-dimensional coordinates and the normal of this plane to be determined.” And in Para. 0034, “Using these two-dimensional vectors, knowledge of the physical dimensions of the code, in particular the same vector length, and the projection behavior of the camera system, the plane equations and the normal of the code on the carrier plane are mathematically determined.” A spatial coordinate is determined from the detected two-dimensional code)
transmitting the vectorial spatial coordinate as a control variable to a control system of the machine. (See Para. 0034, “This information can be transmitted to the navigation system or used to evaluate the additional information in the code.”)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1, 4-8, 10, 13-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rode Oliver DE102015219439A1 (henceforth Oliver) in view of Di et al. US20190325652A1 (henceforth Di)

Regarding claim 1,
Oliver discloses:
A method of controlling a machine, comprising: visually detecting a two-dimensional code on a plane of a carrier medium; (See Para. 0006, “wherein the optical image processing system is set up to detect and evaluate a machine-readable code applied to a two-dimensional carrier plane”.)
determining a spatial position of a normal vector perpendicular to the centroid of the area of the two-dimensional code; (See Para. 0011, “From the cross product of two vectors spanning this plane, the normal vector is first determined in a last sub-step and finally the surface normal of this plane together with the centroid. In this way, the method according to the invention enables the three-dimensional coordinates and the normal of this plane to be determined.”)
determining a vectorial spatial coordinate from the spatial position of the normal vector and the length of the normal vector; 
 In this way, the method according to the invention enables the three-dimensional coordinates and the normal of this plane to be determined.” And in Para. 0034, “Using these two-dimensional vectors, knowledge of the physical dimensions of the code, in particular the same vector length, and the projection behavior of the camera system, the plane equations and the normal of the code on the carrier plane are mathematically determined.” A vectorial spatial coordinate is determined from the detected two-dimensional code))
transmitting the vectorial spatial coordinate as a control variable to a control system of the machine.
(See Para. 0034, “This information can be transmitted to the navigation system or used to evaluate the additional information in the code.”)

Oliver does not specifically state detecting an angle of rotation of a rotational movement of the plane about an axis of rotation perpendicular to the plane; and determining a length of the normal vector based on the angle of rotation; 
However, Di teaches:
detecting an angle of rotation of a rotational movement of the plane about an axis of rotation perpendicular to the plane;  determining a length of the normal vector based on the angle of rotation; 


It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver to incorporate the teachings of Di to include detecting an angle of rotation of a rotational movement of the plane about an axis of rotation perpendicular to the plane;  determining a length of the normal vector based on the angle of rotation in order to “indicate a degree at which the target spatial object rotates relative to a horizontal coordinate axis or a vertical coordinate axis of a panoramic spatial object, and the target spatial object is in the panoramic spatial object” (Para. 0042, Di) such that an accurate position of the target spatial object is depicted. 

Regarding claim 4,
Oliver discloses:
determining a direction of orientation of the normal vector with respect to the plane by reading out and decoding the code
(See Para. 0034)


Oliver discloses:
receiving image data from at least one camera of an optical image processing system; (Para. 0009, “Receipt of image data from at least one camera of the optical image processing system”)
 evaluating the image data for the presence of color marks; (Para. 0009, “Evaluation of the image data for the presence of color marks”)
 grouping recognized color marks into color mark groups; (Para. 0009, “Grouping of recognized color marks into color mark groups”)
 determining two-dimensional coordinates of the color marks belonging to at least one of the color mark groups in a coordinate system assigned to the camera; 
(Para. 0009, “Determination of the two-dimensional coordinates of all color marks belonging to a color mark group in a coordinate system assigned to the camera”) 
transforming the two-dimensional coordinates of the color marks of the at least one color mark group into a three-dimensional coordinate system assigned to the machine; (Para. 0009, “Transformation of the two-dimensional coordinates of all color marks of a color mark group into a three-dimensional coordinate system assigned to the vehicle”)
and determining the normal vector based at least in part on the center of gravity of the area spanned by the color marks of the at least one color mark group.
(Para. 0009, “Determination of the surface normal through the center of gravity of the area spanned by the color marks of a color mark group.”)

Regarding claim 6,
Oliver discloses:
producing at least one bit mask for evaluating the image data, which bit mask is matched to key colors included in the color marks.
(See Para. 0012, “In this context, it is particularly advantageous if at least one bit mask is created for evaluating the image data, which is matched to the key colors contained in the color marks”)

Regarding claim 7,
Oliver discloses:
wherein each color mark is light-emitting.
(Para. 0017, “In this context, it is advantageous if one or each color mark is designed to be light-emitting, for example as a light source.”)
Regarding claim 8,
Oliver discloses:
wherein the code is designed as a two-dimensional arrangement of at least two color marks), each color mark being set up to display at least two individual color states for the respective color mark, and one of the color marks additionally being set up to change at a carrier frequency between a first and a second color state.
(See Para. 0010)

Regarding claims 10 and 13-17,
All limitations have been examined with respect to the method in claims 1 and 4-8. The system taught/disclosed in claims 10 and 13-17 can clearly perform the method of claims 1 and 4-8. Therefore claims 10 and 13-17, are rejected under the same rationale.

Regarding claim 20, 
	Oliver discloses the limitations as disclosed above in claim 19. 
Oliver further discloses:
wherein determining a vectorial spatial coordinate from the detected two-dimensional code includes: determining a spatial position of a normal vector perpendicular to the centroid of the area of the two-dimensional code; (See Para. 0011, “From the cross product of two vectors spanning this plane, the normal vector is first determined in a last sub-step and finally the surface normal of this plane together with the centroid. In this way, the method according to the invention enables the three-dimensional coordinates and the normal of this plane to be determined.”)
determining a vectorial spatial coordinate from the spatial position of the normal vector and the length of the normal vector; 
(See Para 0011, “From the cross product of two vectors spanning this plane, first the normal vector and finally the surface normal of this plane together with the centroid is determined in a last partial step. In this way, the method according to the 

Oliver does not specifically state detecting an angle of rotation of a rotational movement of the plane about an axis of rotation perpendicular to the plane; and determining a length of the normal vector based on the angle of rotation; 
However, Di teaches:
detecting an angle of rotation of a rotational movement of the plane about an axis of rotation perpendicular to the plane;  determining a length of the normal vector based on the angle of rotation; 
(See Para. 0043, “the spatial rotation information may be represented using a motion vector that is of a location point in the target spatial object and that is obtained through conversion using the roll angle”. A roll angle (i.e. an angle of rotation) is used to determine the motion vector. Since any vector comprises a length and a direction, then the motion vector comprises a length which is determined based on the roll angle (i.e. the angle of rotation).)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver to incorporate the teachings of Di to include Di) such that an accurate position of the target spatial object is depicted. 

Claims 9 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Oliver and Di further in view of Miller US20150302661A1.

Regarding claim 9,
Oliver and Di discloses the limitations as recited above in claim 1.Oliver does not specifically state wherein the method is used within an augmented reality model for visualizing objects that can be identified in a virtual space using the vectorial spatial coordinate. However, Miller teaches:
wherein the method is used within an augmented reality model for visualizing objects that can be identified in a virtual space using the vectorial spatial coordinate.
(See Para. 0026, “the map points corresponding to one or more real objects are used to construct a map of the real world. In one or more embodiments, the method further comprises recognizing one or more objects of the real world based on the map points. In one or more embodiments, the map points are used to create a coordinate space of the real world, and wherein the one or more virtual objects are displayed based on the created coordinate space of the real world. In one or more embodiments, the method further comprises recognizing one or more objects of the real world based on the map points, and displaying the virtual object based at least in part on a property of the recognized object. In one or more embodiments, the map points pertain to a geometry of the detected location.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Oliver to incorporate the teachings of Miller to include using the method within an augmented reality model for visualizing objects that can be identified in a virtual space using the vectorial spatial coordinate in order to greatly enhance the user’s experience and enjoyability with the augmented reality system and to open the door for a variety of applications that allow the user to experience real objects and virtual objects simultaneously. (See Para. 0004, Miller)

	Regarding claim 18,
	Oliver, Di, and Miller disclose the same limitations as recited above in claim 9.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
GIOIA et al. US20210240135A1 discloses a method for processing an input hologram HE associated with an input plane, to obtain an output hologram displayable on a holographic screen placed in a plane called the output plane of a display system, viewable from a viewing plane of the system. (Abstract)
Troy et al. US20160321530A1 discloses a methods for determining locations of a device in an environment where features are present. Passive code pattern markers are used as unique location landmarks to provide on-demand location information to the user of the device in an abstract, landmark-based reference system that can then be mapped into an underlying physical 3-D coordinate system to give location coordinates that can be used by other tools to determine a viewpoint. For example, a 3-D visualization system can be configured to set a viewpoint so that an image concurrently generated by a computer system presents a scene which approximates the scene being viewed by the user in the physical world at that moment in time. (Abstract)
Kimber et al. US20080167818A1 discloses passive wands, tracked by one or more cameras, are used as user interface devices. Each wand may be used to specify a full 6 degrees of freedom, which can be helpful for manipulation of 3D applications. The wands may also be used to identify 3D world points, which is useful for multi-camera calibration, and for building 3D models of physical spaces. The described methods provide a more precise estimation of wand pose, and can be implemented with a single camera. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL JOSEPH RENE LAMBERT whose telephone number is (571)272-4334. The examiner can normally be reached M-F 9:00 am- 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/G.J.L./
Examiner
Art Unit 3669


/RAMI KHATIB/Primary Examiner, Art Unit 3669